                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 ANTONARI WILLIAM ALEXANDER,                     )
                                                 )
                   Plaintiff,                    )     Case No. 7:17CV00524
                                                 )
 v.                                              )     OPINION AND ORDER
                                                 )
 BOYD PARKS, ET AL.,                             )     By: James P. Jones
                                                 )     United States District Judge
                   Defendants.                   )

      Antonari William Alexander, Pro Se Plaintiff; Laura Maughan, Assistant
Attorney General of Virginia, Richmond, Virginia, for Defendants.

      The plaintiff, a state prison inmate, has filed a document in this case that the

court docketed as a “Motion for regular cell exchange,” ECF No. 102. This case is

pending on Alexander’s Complaint alleging the use of excessive force by

correctional officers and is set for jury trial. After review of the present motion and

the record, I conclude that it must be denied.

      In his motion, dated December 5, 2019, Alexander stated that in retaliation,

he was housed in a “suicide [c]ell” without a shelf, table, or top bunk on which to

place legal materials and other property items. Id. He alleged that he did not have

space to write legal documents, and he asked the court to order his transfer to a

normal cell, like “C-217 or C-207.” Id. Because Alexander’s case is scheduled for
a trial in February of this year, the court directed the defendants to respond to

Alexander’s concerns, and they have done so.

      The defendants submit an affidavit by Larry Collins, the Unit Manager of C

Building at Red Onion State Prison, a special housing unit for protective custody

and restrictive housing assignments. On Saturday, November 3, 2019, Alexander

was assigned to cell C-217. Officers observed him trying to take contraband to

outside recreation and tried to escort him back to his cell. They reported that he

became disruptive and refused to comply with orders, so they took him to the floor.

Medical staff assessed him and reported no injuries. Alexander received three

institutional disciplinary charges stemming from the incident.

      Because of Alexander’s conduct on November 3, 2019, he was moved to cell

C-301, which has been modified for security reasons to more safely control

disruptive inmates. This cell has a bunk, a sink, and a toilet, but the desk and shelf

have been removed, the windows are reinforced, the toilet can only be flushed from

outside the cell, and the light covering is reinforced to prevent an inmate from

breaking it.

      On Monday, November 5, 2019, Collins reviewed reports about the Saturday

incident and Alexander’s subsequent behavior. After speaking with Alexander,

Collins “was satisfied that his disruptive behavior had ceased.” Collins Aff. ¶ 6,

ECF No. 105-1. Alexander was housed in cell C-301 from approximately 7:11 a.m.


                                         -2-
on November 3, 2019, until approximately 10:05 a.m. on November 5, 2019, when

he was moved to cell C-305. This cell is a fully functional standard cell, equipped

with a desk, a shelf, and one bunk.

       On December 10, 2019, Alexander was moved to cell C-207, which was

originally built as a general population cell and is equipped with two bunks. As of

January 3, 2020, the date of Collins’ affidavit, Alexander remained assigned to cell

C-207.

       From these facts, I conclude that Alexander’s motion must be denied as moot.

Liberally construed, his motion requests preliminary injunctive relief, directing

prison officials to move him to cell C-207 or C-217, where he would have space to

store and work on his legal pleadings. Collins has already assigned Alexander to

cell C-207, as he requested. This change in circumstances makes it impossible for

me to grant “any effectual relief” to Alexander. Williams v. Ozmint, 716 F.3d 801,

809 (4th Cir. 2013) (citations omitted).           Therefore, his claim for preliminary

injunctive relief is moot. Id.1



       1
           I decline to construe Alexander’s motion as one seeking leave to amend to add
new claims to the case close to the trial date. Moreover, Alexander’s allegations in this
motion do not support any claims for damages. His 48-hour stay in the modified cell C-
301 in early November 2019, after he received three disciplinary charges, does not give
rise to viable claims of retaliation or past interference with his access to courts. See Adams
v. Rice, 40 F.3d 72, 74-75 (4th Cir. 1994) (finding § 1983 retaliation claim was properly
dismissed where plaintiff provided only conclusory assertion of retaliation with no facts to
show why defendant retaliated against him); Lewis v. Casey, 518 U.S. 343, 351-52 (1996)
(holding that denial of access to courts claim requires particularized showing of actual
                                             -3-
      For the reasons stated, it is ORDERED that Alexander’s motion, ECF No.

102, is DENIED as moot.



                                               ENTER: January 15, 2020

                                               /s/ James P. Jones
                                               United States District Judge




injury to litigation, such as missing a court-imposed deadline, because of defendant’s
actions).
                                         -4-
